LAND, J.
Defendant was convicted of the offense of having in his! possession intoxicating liquor for beverage purposes, and was sentenced to pay a fine of $500 and to be incarcerated in the parish jail for 60 days, and, in default of payment of fine, to imprisonment in said jail for an additional period of 12 months.
[1] The trial judge properly overruled the motion to quash the indictment in this case, based upon the alleged unconstitutionality of Act 39 of 1921 (Ex. Sess.), Because section 8 of said act defines intoxicating liquor by reference to federal legislation, as whisky was found in the possession of the accused, as shown by the record. State v. Coco, 152 La. 241, 92 South. 883.
[2] The bill of exception reserved to the ruling of the judge a quo in admitting testimony as to the -finding of intoxicating liquor in the possession of the accused in the absence of a search warrant is without merit. City of Shreveport v. Marx, 148 La. 31, 80 South. 602; State v. Fleckinger, 93 South. 115; 1 State v. Zeblit (No. 25380 on the docket of this court) 93 South. 912; 2 State v. Andy Lowry (No. 25461 on the docket of this *749court) 95 South. 596; 3 City of Shreveport v. Knowles, 136 La. 770, 67 South. 824.
The judgment appealed from is therefore affirmed.
O’NIELD, J., being absent from the state, takes no parti in the decision of this case.

 Ante, p. 337.


 Ante, p. 594.


 163 La. —.